sot -is
                                    ELECTRONIC RECORD




COA # 14-09-00292-CR                                    OFFENSE: Sexual Assault


STYLE: Christopher Rav Barten v The State of Texas      COUNTY: Harris

                                                                           nd
COA DISPOSITION: Affirmed                               TRIAL COURT: 232™ District Court


DATE: July 15, 2010   Publish: No                       TC CASE #:1111900




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Christopher Rav Barten v The State of Texas

CCA#


          PRo zz.           _
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition        CCA Disposition:
                                                     DATE:
                                                                          sows'
         fcg/%#<g£                                   JUDGE: _

DATE:     tpjtyl*
         /D/ftfl^/j-                                 SIGNED:.                     PC:

JUDGE:     fj\ COA^Jq**-                             PUBLISH:                     DNP:




                                                                                         MOTION FOR


                                                             FOR REHEARING IN CCA IS:


                                                          JUDGE:

                                                                                  ELECTRONIC RECORD